Citation Nr: 0625236	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-38 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral knee disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus disability.

3.  Entitlement to an initial increased rating for depressive 
disorder, currently evaluated as 10 percent disabling. 

4.  Entitlement to an initial compensable rating for 
bilateral high frequency sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	Keith A. Miller, Attorney at 
Law




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1945 to 
August 1946.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2003 and January 2004 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in March 2004, a statement of the case was issued in October 
2004, and a substantive appeal was received in October 2004.  
A Board hearing at the local RO was held in February 2006.

The issue of entitlement to a compensable rating for 
bilateral high frequency sensorineural hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral knee disability was 
denied by a June 1987 rating decision; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for a 
bilateral knee disability has not been received since the 
June 1987 rating decision. 

3.  The current 10 percent evaluation assigned to tinnitus 
disability is the maximum evaluation under VA rating 
criteria.  

4.  The veteran's service-connected depressive disorder is 
characterized by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
period of inability to perform occupational tasks due to such 
symptoms as depressed mood, anxiety, panic attacks and 
chronic sleep impairment, but without reduced reliability and 
productivity.


CONCLUSIONS OF LAW

1.  The June 1987 rating decision, which denied entitlement 
to service connection for bilateral knee disability, is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  No new and material evidence has been received since the 
June 1987 rating decision denying service connection for 
bilateral knee disability; and thus, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).

3.  There is no legal basis for the assignment of a rating in 
excess of 10 percent for the veteran's tinnitus disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

4.  The criteria for entitlement to a disability evaluation 
of 30 percent, but no higher, for the veteran's service-
connected depressive disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.7, 4.130, 
Diagnostic Code 9434 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a July 2003 letter, which includes 
VCAA notice, the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the July 2003 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in July 2003, which was prior to the 
October 2003 and January 2004 rating decisions.  Accordingly, 
the requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  VA believes that the Dingess/Hartman 
analysis must be analogously applied to claims for increased 
ratings as well.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot. 

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(the Court) addressed directives consistent with VCAA with 
regard to new and material evidence.  The Court stated that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
 
With respect to the veteran's claim for bilateral knee 
disability, the July 2003 letter informed the veteran of what 
constitutes new and material evidence.  Further, the RO 
previously denied the claim as there was no evidence to 
establish a bilateral knee injury in service and continuing 
to the present.  The July 2003 letter, at page 4, 
specifically requested evidence that the veteran's bilateral 
knee disability existed from military service to the present 
time.  Thus, the requirement set forth in Kent have been 
satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records and VA 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded VA examinations in September and 
October 2003.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  New and Material Evidence to Reopen Claim for Bilateral 
Knee Disability

The veteran is seeking to reopen a claim for bilateral knee 
disability.  A claim of service connection for bilateral knee 
disability was denied by the RO in a June 1987 rating 
decision.  The veteran was informed of the June 1987 rating 
decision, and he did not file a notice of disagreement to 
initiate an appeal.  Under the circumstances, the Board finds 
that the June 1987 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in July 2002.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

The pertinent evidence of record at the time of the June 1987 
rating decision consisted of the following:  the veteran's 
service medical records ; a September 1986 letter from the 
veteran; a May 1986 private examination report, a January 
1987 private medical opinion; and an April 1987 letter from 
the veteran's daughter who was a certified medical assistant.  
The veteran's service medical records were silent with 
respect to any injuries to the knees.  The remaining evidence 
showed that the veteran had current knee disabilities.  
However, the RO denied the claim because there was no 
evidence of any injury in service continuing to the present.

The veteran has not submitted any additional medical evidence 
concerning his bilateral knee disability subsequent to the 
June 1987 rating decision despite requests made by the RO.  
The Board acknowledges that the veteran and his wife 
testified at a Board hearing.  However, the veteran's 
testimony was redundant of the September 1986 letter of the 
record at the time of the June 1987 rating decision and his 
wife claimed no knowledge of any knee injuries while in 
service.  Therefore, the hearing testimony cannot be 
considered new and material evidence.  Further, the testimony 
does not raise a reasonable possibility of substantiating the 
claim.  Thus, the requirements of 38 C.F.R. § 3.156(a) to 
reopen a claim have not been met.  Accordingly, the claim of 
entitlement to service connection for bilateral knee 
disability is not reopened.  38 U.S.C.A. § 5108.

III.  Tinnitus

The veteran is also seeking an evaluation in excess of 
10 percent with regard to his service-connected tinnitus 
disability.  The RO continued the initial 10 percent rating 
because under Diagnostic Code 6260 there is no provision for 
an evaluation higher than 10 percent.  The veteran appealed 
that decision to the Board.

In Smith v. Nicholson, 19 Vet.App. 63, 78, (2005), the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned a 
10 percent rating, which is the maximum schedular rating 
available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 
6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet.App. 426 (1994).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected tinnitus has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

IV.  Depressive Disorder

The present appeal also involves the veteran's claim that the 
severity of his service-connected depressive disorder 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's depressive disorder has been rated by the RO 
under Diagnostic Code 9434 for major depressive disorder.  
Under the general rating formula for mental disorders under 
38 C.F.R. § 4.130, a 10 percent rating is warranted when 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medications.  A 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 61 and 70 is indicative of 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships; and a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work). 

The evidence of record includes a September 2003 statement 
from the veteran's wife outlining the veteran's sleep 
disturbances, such as frequent groaning, waking up 
disorientated, moving arm repeatedly, quivering and falling 
out of bed. 

The only pertinent medical evidence of record with respect to 
the veteran's depressive disorder is a September 2003 VA 
examination report.  The veteran complained of fitful sleep, 
but indicated that he still got about seven or eight hours of 
sleep a night.  The veteran described his energy levels as 
below average and that motivation ranged from good to below 
average.  The veteran has lost interest in previously 
pleasurable activities and he complained of chronic anxiety 
problems.  The veteran stated that he started began suffering 
panic attacks at night around 1957 and have had about three 
attacks in the past year.  On examination, the veteran was 
adequately groomed with clear, coherent and goal-directed 
speech.  There was no evidence of hallucination, delusion or 
of significant cognitive impairment.  The veteran denied 
having past difficulties with suicidal, homicidal or 
psychotic ideation.  The veteran complained of suffering from 
a chronically-dysphoric and anxious mood and he displayed a 
restricted range of effect.  The diagnoses were anxiety 
disorder, not otherwise specified, with episodic panic 
attacks, mild and depressive disorder secondary to retirement 
and hearing loss, mild.  The veteran's GAF was 70, indicative 
of mild impairment.  The examiner noted that the veteran did 
no appear to be socially or industrially impaired and 
suffered from mild overall emotional impairment. 

At the February 2006 Board hearing, the veteran and his 
spouse testified to the nature of the veteran's symptoms, 
which included past panic attacks, anxiety, startled 
response, nervousness, problems with family relationships and 
sleep impairment.  

Based on evidence of record, the Board finds that an 
increased rating to 30 percent is warranted for the veteran's 
depressive disorder.  The September 2003 VA examination 
report as well as the February 2006 hearing testimony 
indicated that the veteran suffered from depressed mood, 
anxiety, panic attacks and chronic sleep impairment.  Thus, 
the veteran demonstrates four of the six symptoms listed 
under the criteria for a 30 percent disability rating.  The 
Board notes that it is unclear to what extent the veteran's 
symptoms are related to his nonservice-connected anxiety 
disorder and to his service-connected depressive disorder.  
However, in a situation such as this, where it is not 
possible to separate the effects of service-connected and 
non-service-connected disabilities, such signs and symptoms 
should be attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet.App. 181, 182 (1998).  It further 
appears that these symptoms are not transient in nature.  In 
other words, these symptoms are not temporary as reflected in 
a 10 percent disability rating.  The Board recognizes that 
the examiner indicated only mild impairment.  Nevertheless, 
when resolving the benefit of the doubt in the veteran's 
favor, the Board finds that the criteria for a 30 percent 
rating more nearly approximates the veteran's level of 
disability.  See 38 U.S.C.A. § 5107.  

The Board observes that the September 2003 examination did 
not show that the veteran suffered from occupational or 
social impairment with reduced reliability and productivity 
to warrant a 50 percent rating or higher. 


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for bilateral knee disability.  
To that extent, the appeal is denied.  

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus disability is not warranted.  To that extent, the 
appeal is denied.

Entitlement to a 30 percent rating, but no higher, for 
depressive disorder is warranted.  To that extent, the appeal 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.  


REMAND

The veteran is also seeking an increased evaluation for his 
bilateral high frequency sensorineural hearing loss.  At the 
February 2006 hearing, the veteran and his wife testified 
that his hearing had significantly worsened since the 
veteran's last VA examination in October 2003.  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate, as in 
the instant case, when there is evidence of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  Thus, a new VA examination of the veteran's service 
connected hearing loss is warranted.

As previously stated in the analysis part of this 
decision, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Since 
the Board is remanding this issue for a new VA 
examination, it is reasonable for the RO to give 
additional VCAA notice to comply with Dingess.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the issue on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The veteran should be scheduled for a 
VA audiological examination to determine 
the extent of his bilateral hearing loss. 
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. The claims file must be made 
available to the examiner for review in 
connection with the examination.    

3.	Thereafter, the issue on appeal should 
be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


